              Case 1:21-cr-00300-JMF Document 17 Filed 08/20/21 Page 1 of 1



RUHNKE & BARRETT
                                                      47 PARK STREET               29 BROADWAY
                                                      MONTCLAIR, N.J. 07042        SUITE 1412
                                                      973-744-1000                 NEW YORK, N.Y. 10006
ATTORNEYS AT LAW                                      973-746-1490 (FAX)           212-608-7949



 DAVID A. RUHNKE (davidruhnke@ruhnkeandbarrett.com)    ◊ JEAN D. BARRETT (jeanbarrett@ruhnkeandbarrett.com)


                    LETTER-MOTION—ON CONSENT—TO CONTINUE
                                                     Application GRANTED. The conference is
                                      August 19, 2021hereby ADJOURNED to November 2, 2021, at
    Via ECF                                           11:00 a.m. Time is excluded in the interests of
                                                      justice from today, August 20, 2021, until
    Hon. Jesse M. Furman, U.S.D.J.
                                                      November 2, 2021, to enable counsel and the
    Thurgood Marshall United States Courthouse        Defendant to effectively confer. The Clerk of
    New York, N.Y. 10007                              Court is directed to terminate Doc. #16. SO
                                                      ORDERED.
                Re: United States v. Cesar Abreu, 21-cr-300(JMF)

    Dear Judge Furman:                                                            August 20, 2021


          This letter-motion is respectfully submitted to request an alteration of our
    current schedule. The United States consents to the relief requested.

           The Court has scheduled a status conference in this matter for August 31
    at 2:30pm. Defendant seeks a 30-day continuance of that date. During that
    period, it is expected that the United States will extend a written plea offer to
    be discussed by counsel with Mr. Abreu. Undersigned counsel is scheduled to
    begin a jury trial before the Hon. Valerie E. Caproni of this district on Monday,
    August 23, 2021. The parties in that case believe, but of course cannot
    guarantee, that the trial will conclude by the end of that week. The requested
    continuance will allow counsel adequate time to receive, review and discuss
    with Mr. Abreu any proposed resolution of the case. Additionally, any disussion
    of with Mr. Abreu will have to include the services of a qualified Spanish
    interpreter. Defendant consents to any appropriate exclusion of time pursuant
    to the Speedy Trial Act.

            Your Honor’s time and attention to this request are appreciated.

                                                 Respectfully yours,
                                                 /s/ David A. Ruhnke
                                                 Attorney for Cesar Abreu

     cc:    AUSA Andrew Rorhbach, via ECF
